COURT OF APPEALS
CATHERINE STONE                  FOURTH COURT OF APPEALS DISTRICT                     KEITH E. HOTTLE
  CHIEF JUSTICE                    CADENA-REEVES JUSTICE CENTER                          CLERK OF
KAREN ANGELINI                        300 DOLOROSA, SUITE 3200                            COURT
SANDEE BRYAN MARION                 SAN ANTONIO, TEXAS 78205-3037
MARIALYN BARNARD                  WWW.4THCOA.COURTS.STATE.TX.US
REBECA C. MARTINEZ                                                                       TELEPHONE
PATRICIA O. ALVAREZ                                                                     (210) 335-2635
LUZ ELENA D. CHAPA
  JUSTICES                                                                             FACSIMILE NO.
                                                                                        (210) 335-2762


                                         August 7, 2014

       Byron Miller                                     Jorge Padilla
       115 East Travis Suite 1800                       100 Congress Ave Ste 1100
       San Antonio, TX 78205                            Austin, TX 78701-4042
       * DELIVERED VIA E-MAIL *                         * DELIVERED VIA E-MAIL *

       George Breck Harrison                            Marynell Baker Maloney
       100 Congress Ave Ste 1100                        115 E Travis St Ste 1800
       Austin, TX 78701-4042                            San Antonio, TX 78205-1741
       * DELIVERED VIA E-MAIL *                         * DELIVERED VIA E-MAIL *

       RE:    Court of Appeals Number: 04-14-00515-CV
              Trial Court Case Number:       2014-CI-04911
              Style: Specialty Select Care Center of San Antonio, L.L.C. d/b/a Casa
              Rio Healthcare and Rehabilitation
                      v.
                      Adolfo R. Juiel, Individually, Anna A. Juiel, Individually and on
              behalf of Isaac Juiel, individually, and as all Heirs of the Estate of Bertha
              Juiel, deceased and Lisa Ochoa, as Representative of the Estate of Nora
              Nieto, deceased

               Enclosed please find the order which the Honorable Court of Appeals has
       issued in reference to the above styled and numbered cause.

              If you should have any questions, please do not hesitate to contact me.

                                                              Very truly yours,
                                                              KEITH E. HOTTLE, CLERK


                                                              _____________________________
                                                              Luz Estrada
                                                              Deputy Clerk, Ext. 3219
                                                                            Adolfo R /s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 7, 2014

                                     No. 04-14-00515-CV

   SPECIALTY SELECT CARE CENTER OF SAN ANTONIO, L.L.C. d/b/a Casa Rio
                      Healthcare and Rehabilitation,
                                Appellant

                                               v.

    Adolfo R. JUIEL, Individually, Anna A. Juiel, Individually and on behalf of Isaac Juiel,
    individually, and as all Heirs of the Estate of Bertha Juiel, deceased and Lisa Ochoa, as
                     Representative of the Estate of Nora Nieto, deceased,
                                            Appellees

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-04911
                         Honorable Karen H. Pozza, Judge Presiding


                                        ORDER
      The District Clerk’s Notification of Late Record is GRANTED. The clerk’s record is due
on August 29, 2014.

                                                    _________________________________
                                                    Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of August, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court
                                          MINUTES

                                       Court of Appeals
                                Fourth Court of Appeals District
                                      San Antonio, Texas


                                        August 7, 2014

                                     No. 04-14-00515-CV

   SPECIALTY SELECT CARE CENTER OF SAN ANTONIO, L.L.C. d/b/a Casa Rio
                      Healthcare and Rehabilitation,
                                Appellant

                                               v.

    Adolfo R. JUIEL, Individually, Anna A. Juiel, Individually and on behalf of Isaac Juiel,
    individually, and as all Heirs of the Estate of Bertha Juiel, deceased and Lisa Ochoa, as
                     Representative of the Estate of Nora Nieto, deceased,
                                            Appellees

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-04911
                         Honorable Karen H. Pozza, Judge Presiding


                                        ORDER
      The District Clerk’s Notification of Late Record is GRANTED. The clerk’s record is due
on August 29, 2014.


                                                    /s/ Sandee Bryan Marion
                                                    Sandee Bryan Marion, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of August, 2014.


                                                    /s/ Keith E. Hottle
                                                    Keith E. Hottle
                                                    Clerk of Court




ENTERED THIS 7TH DAY OF AUGUST, 2014.
                                                                                Vol.___Page___